EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1, line 19, the phrase “the respective ONU” is now changed to – the respective ONU. --.

2.	REASONS FOR ALLOWANCE:	Claims 1 and 8-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable Zhang et al (US Patent No. 7,929,584), Kwon et al (Pub. No.: US 2012/0087666), Faris (US Patent No. 5,347,525), and Qian et al (Pub. No.: US 2010/0215368), takes alone or in combination, fails to teach an optical hub including at least one parent seed laser source and at least one optical line 
Claims 8-20 are allowable Zhang et al (US Patent No. 7,929,584), Kwon et al (Pub. No.: US 2012/0087666), Faris (US Patent No. 5,347,525), and Qian et al (Pub. No.: US 2010/0215368), takes alone or in combination, fails to teach an optical hub including at least one parent seed laser source and at least one optical line terminal (OLT) configured to transmit a downstream signal of the parent seed laser source, wherein the downstream signal includes a plurality of spaced wavelength channels; an optical transport medium configured to carry the 
Claims 21-26 are allowable Zhang et al (US Patent No. 7,929,584), Kwon et al (Pub. No.: US 2012/0087666), Faris (US Patent No. 5,347,525), and Qian et al (Pub. No.: US 2010/0215368), takes alone or in combination, fails to teach an optical circulator configured to receive a downstream coherent signal from the optical transport medium, the downstream coherent signal including a plurality of spaced wavelength channels from an upstream transmission source; a child laser source in operable communication with the optical circulator and configured for injection locking to a linewidth of a parent seed laser of the upstream .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 

/HANH PHAN/Primary Examiner, Art Unit 2636